Citation Nr: 1106835	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of an ankle 
injury.

2.  Entitlement to service connection for residuals of a cervical 
spine injury.

3.  Entitlement to service connection for residuals of a low back 
injury. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision that was issued by the 
Regional Office (RO) in Detroit, Michigan.


FINDINGS OF FACT

1.  No residuals of an in service ankle injury are shown.

2.  The Veteran's cervical spine disorder was not shown to have 
been at least as likely as not caused by a disease or injury in 
service; rather, this was due to a work related injury that 
occurred many years after the Veteran's service.

3.  The Veteran's low back disorder was not shown to have been at 
least as likely as not caused by a disease or injury in service; 
rather, this was due to a work related injury that occurred many 
years after the Veteran's service.


CONCLUSIONS OF LAW

1. Residuals of an ankle injury were not incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  Residuals of a cervical spine injury were not incurred in 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

3.  Residuals of a low back injury were not incurred in service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants with substantiating 
their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 
3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 
C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that 38 C.F.R. 
§ 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that the 
claimant provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies to 
all applications pending on, or filed after, the regulation's 
effective date. 

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004).  However, the VCAA notice requirements may be satisfied 
notwithstanding errors in the timing or content of the notice if 
such errors are not prejudicial to the claimant.  Id at 121.  
Further, a defect in the timing of the notice may be cured by 
sending proper notice prior to a re-adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting 
Pelegrini as requiring the Board to ensure that proper notice is 
provided unless it makes findings regarding the completeness of 
the record or other facts that would permit the conclusion that 
the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its 
progeny instruct that a comprehensive VCAA letter, as opposed to 
a patchwork of other post-decisional documents, is required to 
meet the VCAA's notification requirements.  Id at 1320.  However, 
VCAA notification does not require a pre-adjudicatory analysis of 
the evidence already contained in the record.  See, e.g. Mayfield 
v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection for a claimed 
disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in March 2008 that 
explained the parameters of VA's duty to assist him with 
obtaining evidence in support of his claim.  The letter also 
explained what the evidence needed to show in order to establish 
service connection for a claimed disability and explained the 
general manner whereby VA assigns disability ratings and 
effective dates for service connected disabilities.

In addition to its duties to provide the claimant with various 
notices, VA also must make reasonable efforts to assist him or 
her with obtaining the evidence that is necessary to substantiate 
his or her claim, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including Social 
Security Administration (SSA) disability records, private 
treatment records, and a written statement from the Veteran.

In this case, the Veteran's service treatment records (STRs) are 
unavailable through no fault of the Veteran.  The claims file 
indicates that the records were mailed to VA by the service 
department but were not received and that VA exhausted all 
attempts to obtain the records.  The Veteran was notified of that 
VA was unable to obtain his STRs by a letter dated in January 
2009.  The Veteran did not submit any copies of his STRs.  

The Veteran was not afforded a VA examination in this case.  In 
this regard, the Board notes that VA is required to provide a 
medical examination or medical opinion when such an examination 
or opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5107A(d).  An examination is considered necessary if 
the record contains competent evidence that (a) the Veteran has a 
current disability or persistent or recurrent symptoms of a 
disability; (b) the disability or symptoms may be associated with 
the Veteran's service; and (c) the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Id.  In this case VA was not required to provide an 
examination because the record does not contain any competent 
evidence that the Veteran currently has a neck, back, or ankle 
problem that may be related to his military service.

II.  Service connection

The Veteran contends that he has ankle, cervical spine, and low 
back disorders as a result of his military service.  The Veteran 
claims that he fell during a field exercise and at that time 
fractured his ankle and hurt his back.  He claims that he still 
has back pain and that he has herniated and bulging disks in his 
back.  The Veteran did not make any specific contentions about 
his ankle other than that he injured it in service.  He did not 
identify which ankle was allegedly injured and he did not 
indicate that he currently experienced any symptoms related to 
either ankle.  

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection for some chronic diseases, including 
arthritis, may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

In this case, none of the Veteran's SSA or private treatment 
records shows any complaints of, or treatment for, any type of 
ankle problem.  Even if he did injure his ankle in service, there 
is no evidence that the Veteran currently has any residuals of 
that injury.  His private treatment records and SSA records show 
treatment for various orthopedic problems and for headaches, but 
there is no mention of any symptoms pertaining to the ankle.  As 
noted above, the Veteran also did not identify any current 
symptoms pertaining to his ankle in the written statements that 
he submitted in support of his claim.  

While the evidence does show that the Veteran currently is 
receiving SSA disability benefits for cervical derangement and 
low back derangement, the evidence clearly shows that the 
Veteran's low back and neck injuries are due to a work related 
accident that occurred in October 1993, more than 8 years after 
the Veteran's service.  

A December 1993 magnetic resonance imaging (MRI) test showed that 
the Veteran had bulging disks between C3 and C7 and a herniation 
toward C4-C5.  He also had a left lateral disk herniation at L4-
L5.  

According to SSA disability records, after service the Veteran 
worked as an automobile industry inspector, which occupation 
required him to lift 20 pounds and stand 6 hours per day.  After 
that, he worked as a driver for UPS which required him to 
routinely lift up to 25 pounds and occasionally lift up to 50 
pounds.  Despite being engaged in work involving physical labor, 
there are no records of any treatment for neck or back complaints 
until October 1992.  The Veteran's private treatment records 
reflect that he fell on a puddle of water in October 1992 and hit 
his elbow and injured his low back at that time.  

Numerous records contained in the Veteran's SSA disability file 
reflect that he tripped on a curb while getting out of a truck at 
work and hurt his head, neck, and back in October 2003 and that 
his current back and neck problems stem from that incident.  On 
his application for SSA benefits, the Veteran alleged that he 
became disabled and unable to work in October 1993.  A December 
1993 medical report reflects that the Veteran fell while getting 
out of his UPS truck; he twisted his right foot, fell to the 
ground, and hit his right shoulder.  At the time of the 
examination, the Veteran's chief complaints were lower cervical 
spine pain, mid-back pain, low back pain, left upper and left 
lower extremity pain, numbness, and paraesthesias.  It was 
specifically noted that his past history was non-contributory.  

An April 1994 orthopedic disability evaluation reflected that the 
Veteran complained of cervical and low back pain since a fall 
from a truck in October 1993.  A May 1994 medical record 
indicated that the Veteran was initially injured when his foot 
got caught in a curb and he fell in October 1993.  After that 
time, he began experiencing neck and low back pain with radiation 
to the right upper extremity and left lower extremity.  At an 
August 1994 medical evaluation the Veteran reported that at the 
end of October 1993 he fell from a truck on the job and hit his 
lumbosacral spine on the side walk.  A medical evaluation 
reflecting a date of last examination of November 1994 indicates 
that the Veteran reported that he fell when exiting from a work 
truck.  

A December 2004 disability evaluation reflects that the Veteran 
reported that he had a herniated disk of his neck and his back 
with neck and back pain for 10 years, which would date to 
approximately 1994.   

In March 1999 the Veteran again hurt his neck and back in a 
vehicle accident.  

In light of this evidence, the Veteran's testimony that his neck 
and back problems relate to an in service fall are not credible; 
the Veteran was able to perform work involving demanding physical 
labor without complaint until he fell on a puddle in October 
1992.  Thereafter he was able to return to work until he fell 
from a work truck in October 1993.  The Veteran's treatment 
records show that the Veteran consistently dated his low back and 
neck pain to his at work injuries, primarily to the October 1993 
incident.  Medical records expressly indicate that there was no 
prior back injury that contributed to the Veteran's current 
disability. 

There is also no evidence that the Veteran has arthritis of the 
neck, low back, or ankle that onset within a year of his service.

The Board acknowledges its heightened obligation to consider 
carefully the benefit of the doubt rule in cases where the 
Veteran's service treatment records are unavailable through no 
fault of the Veteran.   O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, notwithstanding such consideration, the 
preponderance of the evidence is against the Veteran's claims. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


CONTINUED ON NEXT PAGE


ORDER

Service connection for residuals of an ankle injury is denied.

Service connection for residuals of a cervical spine injury is 
denied.

Service connection for residuals of a low back injury is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


